Case 4:19-cv-01552 Document 33 Filed on 01/07/21 in TXSD Page 1 of 10
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   January 07, 2021
                                                                                  Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


        MARK A. HOUSER,                 § CIVIL ACTION NO.
                  Plaintiff,            § 4:19-cv-01552
                                        §
                                        §
               vs.                      § JUDGE CHARLES ESKRIDGE
                                        §
                                        §
       LTD FINANCIAL                    §
       SERVICES LP,                     §
                  Defendant.            §

                       MEMORANDUM AND OPINION
                       DENYING MOTION TO DISMISS

            The motion by Defendant LTD Financial Services, LP to
       dismiss certain claims against it under the Fair Debt Collection
       Practices Act is denied. Dkt 24.
                 1. Background
            The well-pleaded facts in the complaint are accepted as true
       for purposes of the subject motion to dismiss. Walker v Beaumont
       Independent School District, 938 F3d 724, 735 (5th Cir 2019) (citation
       omitted). They are as follows.
            Plaintiff Mark A. Houser secured a home loan from United
       Guaranty Corporation in 2011. He fell behind on his payments
       and owed UCG over twenty thousand dollars. Houser was in
       default by November 2018, and UGC turned his debt over to
       LTD for collection. Dkt 22 at ¶¶ 7, 9, 11.
            LTD began making collection calls in November 2018.
       Houser “advised” LTD on December 14, 2018 that “it was no
       longer allowed to call him” and that it “should no longer be
       calling.” LTD continued to call him despite that request. Id at
       ¶¶ 11–19, 23.
Case 4:19-cv-01552 Document 33 Filed on 01/07/21 in TXSD Page 2 of 10




            Houser filed for Chapter Seven bankruptcy on December 18,
       2018. Houser listed the debt that he owed to UGC in his schedule
       of assets protected by the bankruptcy stay. But he received two
       further debt collection letters from LTD after that date—one on
       December 31, 2018, and another on February 7, 2019. LTD also
       called him approximately fifteen times after he told it to stop
       calling, with most of those calls coming after he filed for
       bankruptcy. Id at ¶¶ 20, 22–23.
            The precise number of calls LTD placed to Houser between
       December 14th and December 18th is unclear, as is the number
       placed after he filed for bankruptcy. Houser also doesn’t plead
       facts indicating whether he actually answered the calls, whether
       LTD left any voicemail messages, or whether he ever told LTD
       that he had filed for bankruptcy.
            Houser brings causes of action against LTD in his third
       amended complaint for violations of multiple provisions of the
       Fair Debt Collection Practices Act, as follows:
                o 15 USC §§ 1692c(a)(1), 1692d, and 1692d(5). Houser
                     claims LTD violated these provisions by calling him
                     approximately fifteen times after he advised it to
                     stop doing so. Dkt 22 at ¶¶ 35–37.
                o 15 USC §§ 1692e, 1692e(2), and e(10). Houser claims
                     LTD violated these provisions “when it deceptively
                     attempted to collect upon the subject consumer
                     debt which, by virtue of [his] bankruptcy, could not
                     be collected.” Dkt 22 at ¶¶ 38–40.
                o 15 USC § 1692f and § 1692f(1). Houser claims LTD
                     violated these provisions by repeatedly attempting
                     to collect a debt that it couldn’t lawfully collect
                     because of his bankruptcy and because he advised it
                     to stop calling. Dkt 22 at ¶¶ 41–43.
            Houser also alleges that LTD violated several provisions of
       the Telephone Consumer Protection Act. He specifically claims
       that LTD violated 47 USC §§ 227(b)(3)(B) and (b)(3)(C). Dkt 22
       at ¶¶ 45–50.
            LTD moves to dismiss certain of these claims under Rule
       12(b)(6) of the Federal Rules of Civil Procedure. Dkt 24.




                                       2
Case 4:19-cv-01552 Document 33 Filed on 01/07/21 in TXSD Page 3 of 10




                 2. Legal Standard
            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires
       a plaintiff’s complaint to provide “a short and plain statement of
       the claim showing that the pleader is entitled to relief.” Rule
       12(b)(6) allows the defendant to seek dismissal if the plaintiff fails
       “to state a claim upon which relief can be granted.”
            Read together, the Supreme Court has held that Rule 8 “does
       not require ‘detailed factual allegations,’ but it demands more
       than an unadorned, the-defendant-unlawfully-harmed-me
       accusation.” Ashcroft v Iqbal, 556 US 662, 678 (2009), quoting Bell
       Atlantic Corp v Twombly, 550 US 544, 555 (2007). To survive a Rule
       12(b)(6) motion to dismiss, the complaint “must provide the
       plaintiff’s grounds for entitlement to relief—including factual
       allegations that when assumed to be true ‘raise a right to relief
       above the speculative level.’” Cuvillier v Taylor, 503 F3d 397, 401
       (5th Cir 2007), quoting Twombly, 550 US at 555.
            A complaint must therefore contain enough facts to state a
       claim to relief that is plausible on its face. Twombly, 550 US at 570.
       A claim has facial plausibility “when the plaintiff pleads factual
       content that allows the court to draw the reasonable inference
       that the defendant is liable for the misconduct alleged.” Iqbal, 556
       US at 678, citing Twombly, 550 US at 556. This standard on
       plausibility is “not akin to a ‘probability requirement,’ but it asks
       for more than a sheer possibility that a defendant has acted
       unlawfully.” Id at 678, quoting Twombly, 550 US at 556.
            Review on motion to dismiss under Rule 12(b)(6) is
       constrained. The reviewing court must accept all well-pleaded
       facts as true and view them in the light most favorable to the
       plaintiff. Walker, 938 F3d at 735 (citations omitted). The court
       must also generally limit itself to the contents of the pleadings
       and its attachments. Brand Coupon Network LLC v Catalina
       Marketing Corp, 748 F3d 631, 635 (5th Cir 2014) (citations
       omitted). But documents attached to either a motion to dismiss
       or an opposition to that motion may be considered when they are
       referred to in the complaint and “are central to a plaintiff’s
       claims.” Ibid (citation omitted). The at-issue debt-collection
       letters are thus permissibly considered, which Houser attached to
       his opposition to the motion to dismiss. See Dkt 25-1.




                                         3
Case 4:19-cv-01552 Document 33 Filed on 01/07/21 in TXSD Page 4 of 10




                3. Analysis
            A primary purpose of the FDCPA as stated by Congress was
       “to eliminate abusive, deceptive, and unfair debt collection
       practices.” 15 USC § 1692(e); see also Sheriff v Gillie, 136 S Ct
       1594, 1598 (2016). It accomplishes that purpose by regulating the
       kind and frequency of contact a debt collector may have with a
       consumer, as those terms are defined under the FDCPA. See 15
       USC § 1692a (definitions); see also see Gonzalez v Kay, 577 F3d
       600, 603 (5th Cir 2009). Various provisions prohibit debt
       collectors from engaging in certain conduct, with some aspects
       stated generally and others stated specifically. See 15 USC
       §§ 1692c (communication in connection with debt collection),
       1692d (harassment or abuse), 1692e (false or misleading
       representations), and 1692f (unfair practices).
            Much of the conduct at issue—namely, the alleged attempt
       by LTD to collect a debt from Houser after he filed for
       bankruptcy—is conceivably prohibited by the Bankruptcy Code
       and the protections offered by the automatic stay. See 11 USC
       § 362(a)(6); see also 11 USC § 362(k)(1) (providing for actual
       damages for any willful violation of stay). Other circuits have
       found no express conflict between the remedies provided by the
       Bankruptcy Code and the FDCPA, and so hold that a creditor’s
       action could both violate the automatic stay and create liability
       under the FDCPA. See Randolph v IMBS, Inc, 368 F3d at 726, 731–
       32 (7th Cir 2004); Simon v FIA Card Services, NA, 732 F3d 259,
       274 (3rd Cir 2013); see also 15 USC § 1692(b) (finding existing
       laws and procedures inadequate to protect consumers).
            Houser brings no direct claim under the Bankruptcy Code
       for violation of the automatic stay. As to the FDCPA, he instead
       brings action under §§ 1692c and 1692d as to prohibited
       communication and harassment because, he says, LTD called
       him “approximately 15 times after he notified that it should not
       be calling.” Dkt 22 at ¶ 36. He brings several claims under
       § 1692e as to false or misleading representations because, he says,
       LTD attempted to collect a consumer debt from him after he
       filed for bankruptcy and “engaged in false, deceptive, and
       misleading conduct in connection with” its collection efforts. Id
       at ¶ 40. And he brings action under § 1692f based on the same




                                       4
Case 4:19-cv-01552 Document 33 Filed on 01/07/21 in TXSD Page 5 of 10




       conduct that informs his claims under the other FDCPA
       provisions. Id at ¶¶ 41–43.
            The motion by LTD doesn’t seek dismissal of the claims
       under the Telephone Consumer Protection Act or the FDCPA
       claims under 15 USC §§ 1692c(a)(1), 1692d, and 1692d(5). It
       targets only those claims under 15 USC §§ 1692e and 1692f.
                      a. Claims under 15 USC § 1692e
            Section 1692e broadly prohibits the use of any “any false,
       deceptive, or misleading representation or means in connection
       with the collection of any debt.” It also provides a nonexclusive
       list of prohibited practices. Section 1692e(2) in relevant part
       pertains to the false representation of “the character, amount, or
       legal status of any debt.” Section 1692e(10) pertains to the use of
       “any false representation or deceptive means to collect or attempt
       to collect any debt or to obtain information concerning a
       consumer.”
            Falsity in the FDCPA context isn’t defined in a vacuum. This
       is so because Congress designed the FDCPA such that it would
       provide a shield to all consumers, “including the inexperienced,
       the untrained and the credulous.” Taylor v Perrin, Landry deLaunay
       & Durand, 103 F3d 1232, 1236 (5th Cir 1997). For this reason,
       courts are to “evaluate any potential deception” according to an
       “unsophisticated or least sophisticated consumer standard.”
       Goswami v American Collections Enterprise, Inc, 377 F3d 488, 495
       (5th Cir 2004), citing Taylor, 103 F3d at 1236. District courts are
       cautioned, though, from setting that standard too low. That is,
       they shouldn’t consider the debtor as being on “the very last rung
       on the sophistication ladder.” Taylor, 103 F3d at 1236, quoting
       Gammon v GC Services LP, 27 F3d 1254, 1257 (7th Cir 1994). As
       such, whether “an unsophisticated consumer would perceive a
       collection letter as deceptive or unfair is a question of fact that, if
       well-pleaded, avoids dismissal on a Rule 12(b)(6) motion.”
       Carter v First National Collection Bureau, Inc, 135 F Supp 3d 565, 569
       (SD Tex 2015) (citations omitted).
            A consumer can successfully plead a claim under § 1692e by
       alleging that a “demand for immediate payment while a debtor is
       in bankruptcy (or after the debt’s discharge) is ‘false’ in the sense
       that it asserts that money is due, although, because of the



                                         5
Case 4:19-cv-01552 Document 33 Filed on 01/07/21 in TXSD Page 6 of 10




       automatic stay . . . it is not.” Randolph, 368 F3d at 728. District
       courts may only dismiss claims under § 1692e when “‘reasonable
       minds’ cannot differ as to whether a letter would be deceptive,
       misleading, or unfair to the unsophisticated consumer.” Gomez v
       Niemann & Heyer, LLP, 2016 WL 3562148, *4 (WD Tex), citing
       Gonzalez, 577 F3d at606–07.
             Houser claims that LTD called him “multiple” times and
       sent him two letters attempting to collect his debt to UGC after
       he filed for bankruptcy. Dkt 22 at ¶¶ 20–25, 40. He argues that
       the calls and letters he received from LTD after filing for
       bankruptcy constituted “false, deceptive, and misleading conduct
       in connection with its efforts to collect a debt.” Id at ¶ 40. This,
       he says, violated 15 USC § 1692e generally—and §§ 1692e(2) and
       e(10) specifically—because LTD “deceptively attempted to
       collect upon the subject consumer debt which, by virtue of [his]
       bankruptcy, could not be collected.” Dkt 22 at ¶¶ 38–40.
             LTD seeks dismissal of the claims under § 1692e for several
       reasons.
             First, LTD argues that Houser hasn’t pleaded facts describing
       the contents of the alleged letters he received, making it
       “impossible to know whether the letters contained any false or
       deceptive language.” Dkt 24 at ¶¶ 10–11. But Houser permissibly
       attached to his response the at-issue debt-collection letters. See
       Brand Coupon, 748 F3d at 635. Both state that LTD was
       attempting to collect a debt from Houser and demanded payment
       while he was in bankruptcy. See Dkt 25-1. Reasonable minds
       could differ as to whether the letters were thus deceptive or
       misleading under these provisions. For instance, they are arguably
       false in the sense that LTD asserted that money was due, even
       though it wasn’t because of the automatic stay. See Randolph, 368
       F3d at 728. Dismissal isn’t appropriate on this basis. See Carter,
       135 F Supp 3d at 569.
             Second, LTD argues Houser didn’t allege that he verbally
       communicated with LTD after he filed for bankruptcy, making it
       similarly impossible to know whether the calls contained any
       false, deceptive, or misleading representations. Id at ¶ 11. But
       Houser sufficiently pleaded that both the calls and the letters
       constituted “false, deceptive, and misleading conduct in




                                        6
Case 4:19-cv-01552 Document 33 Filed on 01/07/21 in TXSD Page 7 of 10




       connection with” its efforts to collect a debt from him that
       couldn’t then be collected. Dkt 22 at ¶ 40; Dkt 25 at 8–9. The
       letters alone support Houser’s claim. Whether the phone calls
       included false, deceptive, or misleading information is irrelevant
       to the disposition here. And what discovery eventually shows as
       to the calls can be sorted on summary judgment or with pretrial
       rulings.
            Third, LTD argues that to “the extent Houser’s claim is that
       [his] debt was extinguished on the filing for the bankruptcy
       proceedings, the case should be dismissed because the filing of
       bankruptcy does not extinguish the debt.” Id at ¶ 12. But this
       misstates Houser’s claims, which are based on violations of the
       automatic stay—not that LTD attempted to collect an
       extinguished debt.
            Fourth, LTD argues for the first time on reply that it couldn’t
       have violated the automatic stay because it didn’t have
       “knowledge of the bankruptcy,” meaning it also couldn’t have
       violated the FDCPA. Dkt 26 at ¶¶ 3–4. Arguments raised for the
       first time in a reply brief are waived. US v Jackson, 426 F3d 301,
       304 n 2 (5th Cir 2005) (citation omitted). And regardless, all
       “questions of fact and any ambiguities in the current controlling
       substantive law must be resolved in the plaintiff’s favor.” Lewis v
       Fresne, 252 F3d 352, 357 (5th Cir 2001) (citation omitted). The
       argument appears to assert a defense provided by the FDCPA.
       That is, debt collectors “may not be held liable in any action” if
       they “show by a preponderance of evidence that the violation was
       not intentional and resulted from a bona fide error
       notwithstanding the maintenance of procedures reasonably
       adapted to avoid any such error.” 15 USC § 1692k(c). What LTD
       knew, when LTD knew it, and what procedures it had in place
       are questions of fact that can’t be considered at this point.
       Epstein v Beck & McDonald 1994 LEXIS 21655, * 9–10 (ND Tex).
            Houser’s claims under 15 USC §§ 1692e, 1692e(2), and
       1692e(10) will proceed.
                     b. Claims under 15 USC §§ 1692f
            Section 1692f provides, “A debt collector may not use unfair
       or unconscionable means to collect or attempt to collect any
       debt.” Section 1692f(1) specifically prohibits debt collectors from



                                        7
Case 4:19-cv-01552 Document 33 Filed on 01/07/21 in TXSD Page 8 of 10




       collecting or attempting to collect any amount, including interest,
       fees, charges, or expenses incidental to the principal obligation,
       “unless such amount is expressly authorized by the agreement
       creating the debt or permitted by law.”
             Houser claims that LTD violated these provisions by
       engaging in the same conduct by which he has brought his other
       FDCPA claims. He argues that these attempts “to coerce [him]
       into payment by placing repeated phone calls after the demands
       he made, irrespective of the legal status of the subject debt,”
       constituted “unfair and unconscionable behavior in violation of
       the FDCPA.” Dkt 22 at ¶ 43.
             LTD seeks dismissal of Houser’s claims under § 1692f for
       several reasons.
             First, LTD argues that Houser hasn’t pleaded “when and
       who” attempted to collect the debt. Dkt 24 at 5–6. To the
       contrary, the collection letters attached to Houser’s response
       plainly demonstrate that LTD was attempting to collect Houser’s
       debt to UGC in December 2018 and February 2019. Dkt 25-1.
             Second, LTD argues that Houser didn’t include his debt to
       UGC on his schedule of liabilities and that UGC wasn’t on the
       list of creditors to receive notice of his bankruptcy. Dkt 24 at 6.
       But Houser’s claim under § 1692f is based on allegations that
       LTD attempted to collect his debt to UGC after he told it to stop
       and after he declared bankruptcy. Dkt 22 at ¶¶ 42–43. Even if
       LTD didn’t know that Houser filed for bankruptcy, he
       sufficiently alleges that it was still on notice he didn’t want any
       further calls. Id at ¶ 43. This doesn’t preclude LTD from asserting
       an affirmative defense under § 1692k(c) that it didn’t know
       Houser filed for bankruptcy or that he didn’t want any further
       calls. But that can’t be resolved at the pleading stage.
             Third, LTD argues that Houser didn’t actually tell it to stop
       calling him. Dkt 24 at 6. This is nonsense. LTD is a sophisticated
       debt collector. Houser alleges that he “advised” LTD that “it was
       no longer allowed to call him” and that it “should no longer be
       calling.” Dkt 22 at ¶¶ 18 & 23. That is of sufficient specificity that
       LTD could understand Houser’s requests to mean stop—even if
       he perhaps didn’t use that exact word.




                                         8
Case 4:19-cv-01552 Document 33 Filed on 01/07/21 in TXSD Page 9 of 10




            Fourth, LTD observes that Houser supports his claims under
       § 1692f with the exact same facts as his claims under §§ 1692c
       and 1692d. And it argues that a claim under § 1692f is limited to
       conduct not enumerated in the other provisions of the FDCPA.
       Dkt 24 at 7. That concern has potential merit in some contexts.
       But not here.
            Many courts have that held a claim under § 1692f must derive
       from conduct not captured elsewhere in the FDCPA. Judge Sam
       Sparks summarized these holdings in Nolan v Account Control
       Technology, Inc, stating, “A claim under § 1692f must be based on
       either conduct within the listed provisions of § 1692f or based on
       conduct that does not violate another section of the FDCPA.”
       2018 WL 1903147, *1 (WD Tex); see also Osborn v Ekpsz, LLC,
       821 F Supp 2d 859, 878 (SD Tex 2011); Krier v United Revenue Corp,
       2020 WL 2065618, *6 (ND Tex); Cook v Credit Systems International,
       Inc, 2020 WL 5797715, *3 (ED Tex). These decisions appear to
       trace forward from reasoning set out many years prior in Masuda v
       Thomas Richards & Co, 759 F Supp 1456, 1461 n 10 (CD Cal 1991).
       And one district court has observed what it considered to be “a
       growing consensus, at least among district courts, that a claim
       under § 1692f must be based on conduct either within the listed
       provisions, or be based on conduct which falls outside of those
       provisions, but which does not violate another provision of the
       FDCPA.” Winberry v United Collection Bureau, Inc, 697 F Supp 2d
       1279, 1292 (MD Ala 2010) (collecting cases).
            The Fifth Circuit hasn’t addressed the relationship between
       § 1692f and other FDCPA provisions. But a number of other
       circuit courts have held that the same conduct can be both false,
       deceptive, or misleading under § 1692e and unfair or
       unconscionable under § 1692f. And so they haven’t precluded
       action from proceeding under § 1692f generally, even when
       action may also proceed under § 1692e generally or under other
       specific subsections of §§ 1692e or 1692f. Currier v First Resolution
       Investment Corp, 762 F3d 529, 535–36 (6th Cir 2014); accord
       McMillan v Collection Professionals Inc, 455 F3d 754, 763–65 (7th Cir
       2006); Arias v Gutman, Mintz, Baker & Sonnenfeldt LLP, 875 F3d
       128, 135–36 (2d Cir 2017).




                                        9
Case 4:19-cv-01552 Document 33 Filed on 01/07/21 in TXSD Page 10 of 10




             To the extent tension—if not outright conflict—exists in
        these rulings, it needn’t be resolved here. Houser doesn’t allege
        only a catchall violation of § 1692f generally. He asserts a claim as
        to § 1692f(1) and its prohibition of attempts to collect a debt
        “unless such amount is . . . permitted by law.” Dkt 22 at ¶¶ 42–
        44. True, this in some ways replicates his claim for conduct under
        § 1692e(2) and its prohibition of the false representation of “legal
        status of any debt.” But nothing in the structure of the FDCPA
        suggests that the same conduct can’t violate specific prohibitions
        in multiple sections. And regardless of whether the rule as stated
        in Nolan is correct, the fact remains that Houser has pleaded his
        claim based on “conduct within the listed provisions of § 1692f.”
        Nolan, 2018 WL 1903147 at *1, citing Osborn, 821 F Supp 2d at
        878, and Winberry, 697 F Supp 2d at 1292.
             Houser’s pleading under § 1692f with direct linkage to one
        of its illustrative subsections is thus sufficient. His claims under
        15 USC §§ 1692f and 1692f(1) will proceed.
                   4. Conclusion
             The motion by LTD Financial Services, LP to dismiss is
        DENIED. Dkt 24.
             All claims in this action will proceed to discovery.
             SO ORDERED.

            Signed on January 7, 2021, at Houston, Texas.



                                      Hon. Charles Eskridge
                                      United States District Judge




                                         10
